United States Court of Appeals
                     For the First Circuit


No. 17-1036

                    UNITED STATES OF AMERICA,

                            Appellant,

                                v.

                          MARQUIS AIKEN,

                            Appellee.

                           ERRATA SHEET

          The opinion of this Court, issued on December 18, 2017,

is amended as follows:

          On page 9, line 8, "premise" is replaced with "premises".

          On page 11, line 16, "While the majority acknowledges"

          is replaced with "While we recognize"